Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wachi (US 20180061019 A1) in view of Asad et al. (US 20050083517 A1).
Re claim 1, Wachi discloses a method for digitally correcting an optical image of a sample by a microscope, the method comprising: 
ascertaining an imaging error to be corrected in the form of a pupil function (Wachi: Fig. 1, step S104; paragraphs [0077]-[0079]); 
carrying out imaging of the sample by the microscope (Wachi: Fig. 1, step S101); and 
digitally correcting image data captured by the imaging of the sample based on the basis of the pupil function (Wachi: Fig. 1, step S106; paragraphs [0080]-[0081]).
Wachi does not specifically disclose a coverslip covering the sample, and determining, by the microscope, an index of refraction of an optical medium bordering the cover slip, a tilt of the cover slip, and/or a thickness of the cover slip; wherein the error is based on the index of refraction of the optical medium, the tilt of the cover slip, and/or the thickness of the cover slip.  However, Asad discloses that spherical aberration may pertain to a refractive index of a medium or the thickness of a coverslip (Asad: paragraph [0006]).  Since Wachi and Asad relate to correcting aberrations, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the structure and processing of Asad with the system of Wachi in order to improve speed and efficiency in detecting and correcting aberrations (Asad: paragraph [0041]).
 	Re claim 2, Wachi discloses generating a digital filter for correcting the image data captured by the imaging of the sample based on the pupil function (Wachi: paragraph [0010], image restoration filters).
Re claim 3, Wachi discloses reconstructing phase information of detection light emitted by the sample using the digital filter (Wachi: paragraph [0077], phase restoration algorithm).
Re claim 4, Wachi does not specifically disclose generating, by the imaging, an image of a plane lying in the sample, and correcting the image by an inversion of the imaging based on the function. However, Asad discloses an inverse filter algorithm (Asad: paragraph [0100]).  Since Wachi and Asad relate to correcting aberrations, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the structure and processing of Asad with the system of Wachi in order to improve speed and efficiency in detecting and correcting aberrations (Asad: paragraph [0041]).
Re claim 5, Wachi does not specifically disclose generating a point spread function based on the pupil function, and performing a deconvolution operation by applying the point spread function on the image data captured by the imaging of the sample for correcting the imaging.  However, Asad automatically detects the coefficient for spherical aberration, empirically derives a pupil function, derives a PSF value from the pupil function, and utilizes a robust deconvolution algorithm that incorporates the derived PSF value (Asad: paragraph [0040]).  Since Wachi and Asad relate to correcting aberrations, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the structure and processing of Asad with the system of Wachi in order to improve speed and efficiency in detecting and correcting aberrations (Asad: paragraph [0041]).
Re claim 8, Wachi does not specifically disclose that the optical medium is an embedding medium in which the sample is embedded.  However, Asad discloses that the spherical aberration may correlate with the refractive index of an embedding medium (Asad: paragraph [0006]).  Since Wachi and Asad relate to correcting aberrations, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the structure and processing of Asad with the system of Wachi in order to improve speed and efficiency in detecting and correcting aberrations (Asad: paragraph [0041]).
Re claim 9, Wachi does not specifically disclose that an immersion medium is arranged between an objective of the of microscope and the cover slip, and wherein the imaging error to be corrected is ascertained based on a known index of refraction of the immersion medium.  However, Asad discloses that the spherical aberration may correlate with the refractive index of a lens immersion medium (Asad: paragraph [0006]).  Since Wachi and Asad relate to correcting aberrations, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the structure and processing of Asad with the system of Wachi in order to improve speed and efficiency in detecting and correcting aberrations (Asad: paragraph [0041]).
Re claim 10, Wachi discloses a microscope, comprising: 
a device configured to digitally correct an optical image of the sample, by: 
ascertaining the imaging error to be corrected in the form of a pupil function (Wachi: Fig. 1, step S104; paragraphs [0077]-[0079]); and 
digitally correcting image data captured by the imaging of the sample based on the pupil function (Wachi: Fig. 1, step S106; paragraphs [0080]-[0081]).
Wachi does not specifically disclose a coverslip covering the sample, and determining, by the microscope, an index of refraction of an optical medium bordering the cover slip, a tilt of the cover slip, and/or a thickness of the cover slip; wherein the error is based on the index of refraction of the optical medium, the tilt of the cover slip, and/or the thickness of the cover slip.  However, Asad discloses that spherical aberration may pertain to a refractive index of a medium or the thickness of a coverslip (Asad: paragraph [0006]).  Since Wachi and Asad relate to correcting aberrations, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the structure and processing of Asad with the system of Wachi in order to improve speed and efficiency in detecting and correcting aberrations (Asad: paragraph [0041]).
Re claim 11, Wachi does not specifically disclose that the microscope is a confocal microscope.  However, Asad discloses that a pupil function may be calculated for confocal microscopy (Asad: paragraph [0033]).  Since Wachi and Asad relate to correcting aberrations, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the structure and processing of Asad with the system of Wachi in order to improve speed and efficiency in detecting and correcting aberrations (Asad: paragraph [0041]).  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wachi (US 20180061019 A1) in view of Asad et al. (US 20050083517 A1), and further in view of Goegler et al. (US 20200110254 A1).
Re claim 6, neither Wachi nor Asad specifically discloses that the imaging of the sample and the correcting of the image data captured by the imaging of the sample are carried out repeatedly.  However, Goegler discloses a microscope system which corrects spherical aberration, wherein he microscope may be embodied for wide-field imaging and/or for scanning imaging techniques (Goegler: paragraph [0018]).  Since Wachi, Asad, and Goegler relate to correcting aberration, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the imaging methods of Goegler with the system of Wachi and Asad in order to eliminate as much aberration as possible with little outlay (Goegler: paragraph [0010]).
Re claim 7, neither Wachi nor Asad specifically discloses that the imaging of the sample is carried out in multiple scanning steps, in each of which a section of the sample is illuminated and/or excited to fluorescence.  However, Goegler discloses a microscope system which corrects spherical aberration, wherein he microscope may be embodied for wide-field imaging and/or for scanning imaging techniques (Goegler: paragraph [0018]).  Further, it is optionally possible to use the microscope to capture fluorescence images of the object (Goegler: paragraph [0018]).  Since Wachi, Asad, and Goegler relate to correcting aberration, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the imaging methods of Goegler with the system of Wachi and Asad in order to eliminate as much aberration as possible with little outlay (Goegler: paragraph [0010]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482